Name: Commission Regulation (EEC) No 3638/83 of 20 December 1983 on arrangements for imports into France, Italy and the United Kingdom of certain textile products (category 3) originating in Indonesia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12. 83 Official Journal of the European Communities No L 360/29 COMMISSION REGULATION (EEC) No 3638/83 of 20 December 1983 on arrangements for imports into France, Italy and the United Kingdom of certain textile products (category 3) originating in Indonesia Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Indo ­ nesia to France, Italy and the United Kingdom between 20 June and the date of entry into force of this Regulation must be set off against the quantitative limits for 1983 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Articles 9 and 1 1 thereof, Whereas Article 1 1 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of textile products of category 3 specified in the Annex hereto and originating in Indonesia exceeded the level referred to in paragraph 2 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 1 1 of Regulation (EEC) No 3589/82, Indonesia was notified on 20 June 1983 of a request for consul ­ tations ; Whereas, pending the outcome of the requested consultations , imports into France, Italy and the United Kingdom were made subject to provisional quantitative limits for the period 20 June to 19 September 1983 by Commission Regulation (EEC) No 2042/83 of 20 July 1983 (2) ; whereas, the consulta ­ tions, not having led to a definitive conclusion within that period, the said imports were made subject to quantitative limits for the period 20 June to 31 December 1983 by Commission Regulation (EEC) No 2604/83 of 16 September 1983 (3) ; Whereas, as a result of consultations held between 16 and 18 November 1983 , it has been agreed that imports of products of category 3 from Indonesia into France , Italy and the United Kingdom should be subject to quantitative limits for the years 1984 to 1986 ; whereas it is appropriate that the quantitative limits for 1983 be increased under Article 9 of Regula ­ tion (EEC) No 3589/82 by special supplementary quantities ; Article 1 Without prejudice to the provisions of Article 2, imports into France, Italy and the United Kingdom of the category of products originating in Indonesia specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 1 . Products as referred to in Article 1 , shipped from Indonesia to France, Italy and the United Kingdom before the date of entry into force of Regulation (EEC) No 2042/83 and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from Indonesia to France, Italy and the United Kingdom from the date of entry into force of Regulation (EEC) No 2042/83 shall remain subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . In applying the provisions of paragraph 2, all quantities of products shipped from Indonesia to France, Italy and the United Kingdom from 20 June 1983 and released for free circulation shall be deducted from the quantitative limits for 1983 . These quantitative limits shall not, however, prevent the (') OJ No L 374, 31 . 12. 1982, p. 106 . (2) OJ No L 200, 23 . 7 . 1983 , p. 26 . 3) OJ No L 258 , 17 . 9 . 1983 , p. 18 . No L 360/30 Official Journal of the European Communities 23 . 12. 83 importation of products covered thereby but shipped from Indonesia before the entry into force of Regula ­ tion (EEC) No 2042/83 . Article 3 . Regulation (EEC) No 2604/83 is hereby repealed . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1983 . For the Commission Ã tienne DAVIGNON Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983 ) Description Thirdcountry Member States Units Quantitative limits 3 56.07 A Woven fabrics of man-made fibres (discontinuous or waste) : Indonesia F Tonnes 20 June to 31 December 1983 : 270 (') 56.07-01 , 04, 05, 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22, 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 , 49 A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics , pile fabrics (including terry fabrics) and chenille fabrics I Tonnes 1984 : 630 1985 : 643 1986 : 655 20 June to 31 December 1983 : 135 (') 1984 : 350 1985 : 357 1986 : 364 UK Tonnes 20 June to 31 December 1983 : 325 (') 1984 : 740 1985 : 755 1986 : 770 3 a) 56.07-01 , 05 , 07 , 08 , 12, 15 , 19 , 22, 25 , 29 , 31 , 35 , 38 , 40 , 41 , 43 , 46 , 47, 49 a) Of which other than un ­ bleached or bleached Indonesia F I UK Tonnes Tonnes Tonnes 1984 : 95 1985 : 96 1986 : 98 1984 : 53 1985 : 54 1986 : 55 1984 : 111 1985 : 113 1986 : 115 (') For 1983 the following special supplementary quantities have been agreed : France : 30 tonnes ; Italy : 159 tonnes ; United Kingdom : 477 tonnes .